DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13, and 15-20 are pending.

Allowable Subject Matter
The indicated allowability of Claims 7-12, 14 and 20 are withdrawn in view of newly discovered Degner (US 2015/0177899), Infanti (US 2012/0040721), and Fagard (US 5,327,164).  Rejections based on the newly cited references follow.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0332176) in view of Degner (US 2015/0177899).  The portions of Yang used herein are given the benefit of the 26 April 2018 filing date of priority document 2018-085251.  All reference is to Yang unless indicated otherwise.

Claim 1 (Currently Amended), Yang teaches a display apparatus, comprising: 
a display panel [fig. 1 @103];
a guide panel [the frame taught by ¶0091, “On the frame on which the electrostatic tactile panel/touch panel 101 is mounted, columns 109 to affix the frame to the carrier 104 are disposed”] coupled to a rear surface of the display panel [¶0088, “the liquid crystal display 103 is mounted on the electrostatic tactile panel/touch panel 101, ¶0091 teaches mounting panel 101 on the frame is construed as the frame is coupled to a rear surface display]; 
a main frame [fig. 7B @105] coupled [ via fig. 5 @107, 104, 130, 108, and 109] to the guide panel [frame taught by ¶0091]; and
a force sensor module [fig. 7B @102 +108 +130] disposed between [fig. 7B illustrates 102 +108 +130 disposed between frame taught by ¶0091 and 105] the guide panel [frame taught by ¶0091] and the main frame [fig. 7B @105], wherein 
the force sensor module [fig. 7B @102 +108 +130] includes:
a sensor bar [fig. 7B @130] including one or more sensor rods [fig. 7B @108], 
the one or more sensor rods extending from a central portion of the main frame toward a peripheral portion of the main frame [fig. 7B illustrates 108 extending from 130 toward 109 which is construed as a peripheral portion of the main frame], and
a strain gauge [unlabeled, ¶0090, “ a strain gauge is mounted at a predetermined position of the beam 108”] provided at each of the one or more sensor rods [fig. 7B @108], wherein 
the strain gauge is disposed between an inner and an outer end of the sensor rod [¶0090 teaches strain gauge mounted at a predetermined position on 108 which is construed as between the inner and outer end of 108]
Yang does not teach the strain gauge is positioned closer to the inner end of the sensor rod than to the outer end of the sensor rod.
Degner teaches the strain gauge [fig. 3A @302] is positioned closer [¶0051, “a first strain gauge 302 or a pair of strain gauges 302A-B is placed at or near a beam base 304 or root of a beam 306”] to the inner end of the sensor rod [fig. 3A @304, construed as the fixed end of the sensor rod] end with than to the outer end of the sensor rod [fig. 3A @312, construed as the free end of the sensor rod]
Before the application was filed it would have been obvious to one of ordinary skill in the art to position strain gauges near the fixed end of a bending beam, as taught by Degner, into the display apparatus taught by Yang, in order to position the strain sensor close to the point of maximum bending stress.

Regarding Claim 2 (Previously Presented), Yang in view of Degner teaches the display apparatus of Claim 1, wherein 
an upper portion of the sensor bar [fig. 7B @130] and a lower portion of the sensor bar [fig. 7B @130] are horizontally symmetrical [the upper and lower portions of 130 are identical] with each other.

Regarding Claim 13 (Previously Presented), Yang in view of Degner teaches the display apparatus of Claim 1, wherein 
the strain gauge [fig. 7B @102] is disposed at a point where deformation of the sensor rod [fig. 7B @108] according to a pressure applied to the display panel is greatest [pressure applied to the display panel 103 which ¶0091 teaches is coupled to 101 will cause 108 to deflect greatest at the point where 108 is connected to 101 which is also where the sensor is located].

Regarding Claim 15 (Previously Presented), Yang in view of Degner teaches the display apparatus of Claim 1, further comprising:
at least one haptic [¶0036, “The mechanical vibration tactile control unit 115 controls the lateral actuator 106 to generate mechanical vibration”] module [fig. 7A @106] disposed at a rear surface [construed as the side visible in fig. 7A] of the guide panel [fig. 7A @104] and
configured to provide haptic effects to the display panel [¶0036], wherein 
the sensor bar [fig. 7B @130] overlaps [fig. 7B illustrates 130 overlaps 106] with a portion of the at least one haptic module [fig. 7B @106].

Regarding Claim 17 (Previously Presented), Yang in view of Degner teaches the display apparatus of Claim 15, further comprising: 
a processor [fig. 1 @110] electrically connected to the display panel [¶0031, “the control device 110 acts as a display control unit 111, a layout analyzing unit 112, an wherein 
the display panel [fig. 1 @110] is configured to convert a pressure applied to the display panel [fig. 1 @103] into an electrical signal [¶0035 request for tactile event] and provide, to the processor, the electrical signal [¶0035 teaches providing the request for tactile event to 115 (110)].

Regarding Claim 18 (Previously Presented), Yang in view of Degner teaches the display apparatus of Claim 17, wherein 
the haptic module [fig. 7B @106 and 107] includes a haptic actuator [¶0024, “The lateral actuator 106 is a device that generates lateral movement in the direction horizontal to the display device (such as X direction or Y direction). The plate spring 107 is a mechanism to generate vibration in accordance with the movement of the lateral actuator 106”], and wherein 
the haptic actuator is configured to provide, based on the electrical signal [¶0035 request for tactile event], the haptic effects to the display panel [¶0034, “The electrostatic tactile control unit 113 controls the electrostatic tactile panel/touch panel 101 so that the texture feeling is provided at the position of a prescribed object on the display screen”].

Claims 3-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Degner and Hoen (US 2015/0116260).  All reference is to Yang unless indicated otherwise.

Regarding Claim 3 (Previously Presented), Yang in view of Degner teaches the display apparatus of Claim 2 
Yang in view of Degner does not teach each of the upper portion of the sensor bar and the lower portion of the sensor bar extends in a diagonal direction.
Hoen teaches each of the upper portion of the sensor bar [fig. 8A @806C (sensor rod)] and the lower portion of the sensor bar [fig. 8A @806D (sensor rod)] extends in a diagonal direction [fig. 8A illustrates the claimed structure]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to orientate the upper and lower sensor bars in diagonal directions, as taught by Hoen, into the display apparatus taught by Yang in view of Degner, in order to extend the sensor bars as close to the device corners as possible.

Regarding Claim 4 (Previously Presented), Yang in view of Degner teaches the display apparatus of Claim 1
Yang in view of Degner does not teach the sensor bar includes a stem rod, and wherein the one or more sensor rods extend outwardly from both ends of the stem rod.
Hoen teaches the sensor bar [construed as fig. 8A 806C (sensor rod) and 806D (sensor rod) and the unlabeled portion connecting the two sensor rods] includes a stem rod [fig. 8A @ unlabeled portion connecting the two sensor rods] and wherein
the one or more sensor rods [fig. 8A @806C and 806D] extend outwardly from both ends of the stem rod [fig. 8A illustrates claimed structure]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to extend the sensor rods from both ends of a central structure, as taught by Hoen, into the display apparatus taught by Yang in view of Degner, in order to provide a support structure for extending the sensor rods toward the device periphery.

Regarding Claim 5 (Previously Presented), Yang in view of Degner and Hoen teaches the display apparatus of Claim 4, wherein 
the stem rod [fig. 8A @ unlabeled portion connecting the two sensor rods] extends in a vertical [alternate limitation not addressed] or horizontal direction [fig. 8A illustrates claimed structure].

Regarding Claim  6 (Previously Presented) Yang in view of Degner and Hoen teaches the display apparatus of Claim 5, wherein 
the sensor bar is a pair of sensor bars [fig. 8A @(806C -806D) and (806A-806B)] disposed to be vertically [alternate limitation not addressed] or horizontally symmetric to each other [fig. 8A @806C-806D and fig. 8A @806A-806B) are horizontally symmetric to each other].

Regarding Claim 16 (Original), Yang in view of Degner and Hoen teaches the display apparatus of Claim 4, wherein 
an angle formed between the sensor rod and the stem rod [fig. 8A @ unlabeled portion connecting the two sensor rods (806C and 806D)] is 100° to 150° [extending the stem rod to the edge of 800 illustrates an angle of approximately 45 degrees, the opposite angle is 135 degrees].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Degner and Molne (US 2016/0216842). All reference is to Yang unless indicated otherwise.

Regarding Claim 19 (Previously Presented), Yang in view of Degner teaches the display apparatus of Claim 18
Yang in view of Degner does not teach a printed circuit board (PCB) panel disposed at the main frame, and wherein the strain gauge includes a signal transmitter configured to transmit, to the PCB panel, an input sensed by the strain gauge
Molne teaches a printed circuit board (PCB) panel [¶0019] disposed at a main frame [fig. 1 @20], and wherein 
strain gauge [fig. 1 @30 (force sensor), Yang teaches force sensors are strain gauges] includes a signal transmitter [construed as traces illustrated in fig. 1 and taught by ¶0019] configured to transmit, to the PCB panel, an input sensed by the strain gauge [¶0019, “The force sensor(s) 30 may be affixed … indirectly (by traces as shown) to a sensor printed circuit board (not shown) which is in turn attached to an opposing base substrate 20 (which may be the back of a device housing)”]
.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Degner and Infanti (US 2012/0040721). All reference is to Yang unless indicated otherwise.

 Regarding Claim 7 (Previously Presented), Yang in view of Degner teaches the display apparatus of Claim 4
Yang in view of Degner does not teach the main frame defines a stem recession into which the stem rod  is inserted
Infanti teaches a main frame [fig. 4 @402] defines a stem recession [fig. 4 @404] into which the stem rod [fig. 4 @422 and each sensor rod is fig. 4 @424] is inserted [¶0035, “The support tray 402 includes a base 403 with a lip 404 that protrudes from one side of the base 403 and extends generally around the base 403”, fig. 4 @422 fits in the cavity created by lip 404] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate an area into which the structure supporting the sensor arms 

Regarding Claim 8 (Previously Presented), Yang in view of Degner and Infanti teaches the display apparatus of Claim 7, wherein 
a guide hole [Infanti: ¶0042, “The inner sheet 432 includes alignment holes for aligning the cover 430 with the support tray 402] is provided in one of the stem rod [fig. 5 @422] or the main frame [Infanti: fig. 5 @402, fig. 5 illustrates corresponding guide holes in the guide panel 430, the stem rod 422 and the main frame 402 which corresponds to ¶0042 teaching of alignment holes for aligning 430 and 402 during assembly]
Yang in view of Degner and Infanti does not teach a protrusion to be inserted into the guide hole is provided in the stem rod 
	Before the application was filed there was a need to maintain a desired alignment between multiple sub-assemblies while they are fixed together to form an assembly. 
At that time there existed a finite number of identified, predictable potential solutions to maintaining the alignment of multiple sub-assemblies. Common potential solutions included mechanically fixing the sub-assemblies to together so that they cannot physically move during the assembly and optical methods that monitor the alignment of the sub-assemblies and will detect any physical movement between the subassemblies which can be evaluated after assembly is complete.

It would have been obvious to one of ordinary skill in the art before the application was filed to insert a protrusion through the stem rod guide hole and the main frame guide hole in order to maintain the actuator assembly in the desired alignment while it is being assembled.

Regarding Claim 9 (Currently Amended), Yang in view of Degner and Infanti teaches the display apparatus according to Claim 8, wherein 
the inner end of the sensor rod [Infanti: fig. 4 @424] is fixed to the main frame [Infanti: fig. 4 @402], and wherein
the outer end of the sensor rod [Infanti: fig. 7 @122] is spaced apart from a bottom surface of the main frame [Infanti: ¶0040, “ … he force sensors 122 … are attached to a backside of the lip 404 of the support tray 402 by resilient plungers 426 that are disposed between the force sensors 122 and the support tray 402”] so as to be movable [Infanti: ¶0045, “The inner sheet 432 is moveable relative to the support tray 402, the inner sheet 432 may be moved away from the support tray 402 as the resiliently flexible arms 436 are flexed”] toward the main frame [Infanti: fig. 4 @402].

Regarding Claim 10 (Original), Yang in view of Degner and Infanti teaches the display apparatus of Claim 9, wherein 
the outer end [at fig. 7B @109] of the sensor rod [fig. 7B @108] is fixed [¶0096, “the beams 108 and the columns 109 are strongly coupled, and the columns  to the guide panel [frame taught by ¶0091].

Regarding Claim 11 (Previously Presented), Yang in view of Degner and Infanti teaches the display apparatus of Claim 10, wherein 
the guide panel provides a boss [fig. 7B @109] protruding in a rearward direction, and wherein the outer end of the sensor rod [fig. 7B @108] is fixed [¶0096] to the boss.

Regarding Claim 12 (Previously Presented) Yang in view of Degner and Infanti teaches the display apparatus of Claim 11, wherein
  the guide panel [frame taught by ¶0091] defines an opening at a position corresponding to the outer end [fig. 7B @109] of the sensor rod [fig. 7B @108], 
the opening [fig. 7A illustrates opening] through which a fastening member passes [fig. 7A @ unlabeled fastener inserted into 109] to fasten the sensor rod [figs. 7A and 7B @108] with the boss [figs. 7A and 7B @109]
Yang in view of Degner and Infanti does not teach the fastener opening is in the main frame
The Examiner takes Official notice that one of ordinary skill in the art would understand that where an outer structure will prevent required access to an inner structure, an opening must be provided in the outer structure that provides the required access.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Degner, Molne, and Fagard (US 5,327,164). All reference is to Yang unless indicated otherwise.

Regarding Claim 20 (Previously Presented), Yang in view of Degner and Molne teaches the display apparatus of Claim 19, wherein 
Yang in view of Degner and Molne does not teach the signal transmitter includes at least one bent portion that varies based on a position of the strain gauge on the sensor rod
Fagard teaches a signal transmitter [figs. 2 and 3 @18] includes at least one bent portion that varies [figs 2 and 3 teach that 18 is fixed at fig. 3 @19, fig. 2 teaches movement of 17 closer or further from fig. 2 @8 will cause the bent portion of 18 illustrated in fig. 2 to vary to reach the same fixed point 19] based on a position of the strain gauge [figs. 2 and 3 @17] on the sensor rod [figs. 2 and 3 @7]
Before the application it would have been obvious to one of ordinary skill in the art to apply the concept of repositioning a sensor attached to a cable end, the other cable end fixed to a circuit card, will vary the path described by the cable between the sensor and circuit card, as taught by Fagard, to the display apparatus, taught by Yang in view of Degner and Molne, in order that the cable is efficiently routed from the sensor position to the circuit card.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Flowers (US 5,038,142).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694